783 So. 2d 1170 (2001)
Anthony R. MARTIN, Petitioner,
v.
Barry KRISCHER, State Attorney, Carey Haughwout, Public Defender, Edward Bieluch, Sheriff, et al., Respondents.
No. 4D01-1080.
District Court of Appeal of Florida, Fourth District.
April 18, 2001.
Rehearing Denied May 23, 2001.
Anthony R. Martin, West Palm Beach, pro se.
No response required for respondents.
PER CURIAM.
The petition for writ of mandamus is dismissed to the extent that it requests this court to order the sheriff to provide jail credit. Jurisdiction to consider such a claim lies with the trial court. See, e.g., Taylor v. State, 677 So. 2d 75 (Fla. 4th DCA 1996). To the extent that the petitioner claims that the sheriff has not complied with his public records request, the petition is dismissed both because no filing fee has been paid, see Martin v. Marko, 651 So. 2d 819 (Fla. 4th DCA 1995), and because jurisdiction does not lie in this court in any event. See § 119.11, Fla.Stat. (2000); see also Weeks v. Golden, 764 So. 2d 633 (Fla. 1st DCA 2000). As to the remaining respondents, the petition is dismissed because it states no ground for relief against them.
WARNER, C.J., POLEN and HAZOURI, JJ., concur.